Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2014/0163948) in view of Lee (US 2014/0215330)
	As to claim 1, Daly teaches
A method for selecting and presenting output in a particular language variant to a user of a mobile device, the method comprising:
The processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102. In addition to, or in lieu of, the information from the GPS chipset 136, the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.
dynamically determining that the particular language variant (14) is associated with the current location of the vehicle; [The language in which to convert a parameter may be determined dynamically based on a location of a device. The language in which to convert a parameter may be based on location and motion of the device. A message may be generated in the determined language. The message may comprise local colloquialisms, shibboleths, dialects, or the like, based on the location of the device]; and 
presenting (20) the audio output in the particular language variant.

    PNG
    media_image1.png
    426
    403
    media_image1.png
    Greyscale

It is noted that Daly doesn’t explicitly teach where the audio output comprises a vehicle output to an occupant of a vehicle. However Lee in same field teaches a providing 
As to claim 2, Daly teaches dynamically determining the particular language variant associated with the current location of the device using a lookup table  (Pars.6-7) thus country/dialect database is inherent in Daly’s system, however, Lee teaches using stored association between language and geographic region to determine the language (Pars.22, 40). 
	As to claim 3, the claimed limitation where there is no occupant profile in the mobile device (vehicle) or where the current location is a predetermined distance is inherent features in the teaching of Lee.
	As to claim 10, Daly teaches sensing spoken language, analyzing the sensed language to determine the language variant profile for the user (Par.9).
	Regarding claims 11-13 and 20, the corresponding system comprising the steps addressed above, are analogous therefore rejected as being anticipated for the foregoing reasons.
Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatton (US 2015/0245190).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL ABEBE/Primary Examiner, Art Unit 2657